Citation Nr: 1633948	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  12-14 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a thoracic spine disability, to include mild thoracic degenerative disc disease.

2.  Entitlement to service connection for a lumbar spine disability, to include mild lumbar degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from April 1969 to April 1973, and from March 1974 to August 1978.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for a back disability.  Specifically, he contends that his current back disability was incurred in service as a result of injuries he sustained in a March 1974 motorcycle accident.  He states that he has experienced back problems since that time.  See March 2011 VA Form 21-526, VA Veteran's Application for Compensation and/or Pension.  

Service treatment records corresponding to the appellant's first period of active duty are negative for complaints or findings of a back disability.  

Service treatment records corresponding to the appellant's second period of active duty show that he sustained injuries in a March 1974 motorcycle accident, including a fracture of the left clavicle.  In May 1974, the appellant sought treatment for various complaints, including pain in the upper left quadrant upon deep breathing.  He also reported that he had had back pain the previous day.  The impression was muscular strain.  In October 1974, the appellant sought treatment for back pain.  It was noted that he had been involved in an accident in March 1974 and now had pain in his low back and neck.  X-ray studies of the cervical and lumbar segments of the spine were performed and revealed no significant abnormalities.  In February 1975, the appellant was seen for intermittent low back and right hip pain since his motorcycle accident.  The impression was low back pain.  X-ray studies showed an old fracture of the left clavicle; the lumbosacral spine was within normal limits.  

In April 1978, the appellant completed a Report of Medical History in connection with his service separation medical examination.  On the report, the appellant endorsed a history of recurrent back pain.  The examiner noted that the appellant's complaint "refers to occasional muscle spasms due to tensions 1973 treated with physical therapy NCNS."  The April 1978 military separation medical examination report itself notes a history of a clavicle fracture in a 1974 motorcycle accident.  No other residuals of the accident were identified on examination.  Clinical evaluation of the appellant's spine was normal.  

The post-service record on appeal includes the appellant's statements to the effect that he has experienced recurrent back pain since his March 1974 motorcycle accident and has sought treatment medical treatment on numerous occasions between 1978 and the present.  See e.g. November 2011 notice of disagreement.  

The appellant has also submitted a December 2011 statement from his brother, who recalled that the appellant had complained of chronic back pain since the March 1974 motorcycle accident.  

Post-service clinical records include a November 1997 treatment note which indicates that the appellant reported a history of low back pain for possibly 20 years.  The Board notes that the appellant's attempts to obtain earlier treatment records in support of his claim were unsuccessful.  He has been advised that records of his back treatment from 1978 to 1996 have been destroyed.  See e.g. February 2012 statement.  

In connection with his claim, the appellant was afforded a VA medical examination in May 2011.  After examining the appellant and reviewing the record, the examiner diagnosed the appellant as having mild thoracic degenerative spine disease and mild lumbar degenerative disc disease.  The examiner concluded that it was less likely than not that the appellant's current back disability was related to service because back problems had been "documented only a few times" in service and had not resulted in a medical discharge and because the record was "without documentation of ongoing medical care within 5 years of military discharge."  

A medical opinion which relies on the absence of contemporaneous medical evidence, and fails to consider whether lay statements present sufficient support of the etiology of the claimed disability, is inadequate.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed.Cir. 2006).  This has not escaped the attention of the appellant's representative who, in June 2012 and August 2016 written arguments, argued that the opinion provided by the May 2011 VA examiner opinon is inadequate in light of his failure to consider the appellant's statements of post-service low back symptomatology and his reliance on the absence of clinical records of treatment for back pain in the first five years after service.  

The Board agrees.  It is not the medical examiner's role to determine if the record corroborates the appellant's account of continuous low back pain since service.  See also Savage v. Gober, 10 Vet. App. 488 (1997) (noting that the concept of continuity of symptomatology focuses on continuity of symptoms, not treatment).  In this case, the Board finds that the appellant's statements regarding his in-service and post-service low back symptomatology are credible.  Because the VA examiner in May 2011 failed to consider the appellant's credible statements regarding post-service symptomatology, a new examination must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate). 

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be scheduled for a medical examination to determine the nature and etiology of any current thoracic and/or lumbar spine disability.  Access to the appellant's electronic VA claims file must be made available to the examiner for review in connection with the examination.  

After examining the appellant and reviewing the record, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any current thoracic or lumbar spine disability identified on examination is causally related to the appellant's active service or any incident therein, to include the March 1974 motorcycle accident.  

In providing the rationale, the examiner should make reference to the pertinent evidence of record, to include service treatment records documenting episodes of low back pain after the March 1974 motorcycle accident and the appellant's credible statements to the effect that he has experienced back problems since that accident.  

2.  After conducting any additional development deemed necessary, the AOJ should readjudicate the claim, considering all the evidence of record.  If the claim remains denied, the appellant and any representative should be issued an appropriate supplemental statement of the case and the opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




